Case 19-80184   Doc 37   Filed 05/22/19 Entered 05/22/19 12:23:07   Desc Main
                           Document     Page 1 of 5
Case 19-80184   Doc 37   Filed 05/22/19 Entered 05/22/19 12:23:07   Desc Main
                           Document     Page 2 of 5
Case 19-80184   Doc 37   Filed 05/22/19 Entered 05/22/19 12:23:07   Desc Main
                           Document     Page 3 of 5
Case 19-80184   Doc 37   Filed 05/22/19 Entered 05/22/19 12:23:07   Desc Main
                           Document     Page 4 of 5
Case 19-80184   Doc 37   Filed 05/22/19 Entered 05/22/19 12:23:07   Desc Main
                           Document     Page 5 of 5
